


110 HR 873 IH: To amend the Truth in Lending Act to prohibit fees by

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 873
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mr. Ackerman (for
			 himself and Mrs. Maloney of New York)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit fees by
		  creditors for payments on credit card accounts by electronic fund transfers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Credit
			 Card Payment Fee Act of 2007.
		2.Prohibit fees for
			 payment on credit card accounts by electronic fund transfers
			(a)In
			 generalSection 127 of the Truth in Lending Act (15 U.S.C. 1637)
			 is amended by adding at the end the following new subsection:
				
					(i)Payments by
				EFTIn the case of a credit card account under an open end
				consumer credit plan, a creditor may not impose a fee based on the manner in
				which payment on the account is made, including a fee for making any such
				payment by electronic fund transfer (as defined in section
				903).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to all
			 payments made after the date of the enactment of this Act and any fee imposed
			 after such date in contravention of the amendment shall be promptly credited to
			 the consumer’s account.
			
